Citation Nr: 1647598	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-29 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for migraine headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for right shoulder disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for bilateral wrist disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

5.  Entitlement to service connection for a bilateral elbow disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

6.  Entitlement to service connection for bilateral knee disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

7.  Entitlement to service connection for stomach/gastrointestinal disability, claimed as a digestive system disorder and ruptured ulcer, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117; or as secondary to service-connected left shoulder disability.

8.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability resulting from the use of medication prescribed by VA.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Paul Burkhalter, Attorney



WITNESSES AT HEARINGS ON APPEAL

Appellant, the Veteran, and B.M.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to September 1992, which includes service in Southwest Asia.  He received the Army Commendation Medal.  The Veteran died in July 2013; the appellant is his widow. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO, inter alia, denied the Veteran's requests to reopen claims for service connection for bilateral wrist tendonitis, bilateral epicondylitis, right shoulder bursitis, a lumbar strain, migraine headaches, and bilateral patellofemoral pain syndrome.  In November 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) later that same month. 

In addition, the appeal arose from a February 2011 rating decision in which the RO denied a request to reopen a claim for compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for additional gastrointestinal disability resulting from the use of medication prescribed by VA, as well as denied service connection for a stomach condition, and denied a TDIU.  The Veteran filed an NOD in February 2012.  The RO issued an SOC in May 2013, and the Veteran filed a substantive appeal (via a VA Form 9) later that same month.

In March 2013, the appellant, the Veteran, and B.M. testified during a hearing before a Decision Review Officer (DRO).  In September 2013, the appellant testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of both e hearings are of record.  
In September 2013, the Board dismissed the claims on appeal due to the death of the Veteran.  However, that same month, the RO granted substitution of the surviving spouse as the appellant for the purpose of continuing the appeal (as reflected in a September 2013 determination) and returned the matters on appeal to the Board for further consideration.

In September 2014, the Board reopened the previously denied claims for service connection for a lumbar strain, migraine headaches, right shoulder bursitis, bilateral wrist tendonitis, bilateral epicondylitis, and bilateral patellofemoral syndrome and the previously denied claim for compensation benefits pursuant to 38 U.S.C.A. § 1151 for an additional gastrointestinal disability.  The Board also remanded the underlying claims and the claims for service connection for a stomach/gastrointestinal disability and for a TDIU to the agency of original jurisdiction (AOJ) for further development.  After accomplishing the requested actions, the AOJ continued to deny the claims (as reflected in a January 2016 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

Regarding the characterization of the service connection claims, based on review of the record, it appears that the Veteran may have suffered from other disabilities of the back, right shoulder, wrists, elbows, and knees as well as just generalized joint pain.  Thus, the Board has characterized the appeal as encompassing claims for service connection for all possible disabilities pertaining to these joints, as reflected  on the title page.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

The Board's decision on the claims for service connection for a low back disability, a right shoulder disability, a bilateral wrist disability, a bilateral elbow disability, and a bilateral knee disability is set forth below.  The claims for service connection for migraine headaches and a stomach/gastrointestinal disability, for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional gastrointestinal disability, and for a TDIU are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the appellant when further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's low back, right shoulder, bilateral wrist, bilateral elbow, and bilateral knee symptoms have all been attributed to known clinical diagnoses and not to an undiagnosed illness or another medically unexplained multi-symptom illness.

3.  No low back, right shoulder, bilateral wrist, bilateral elbow, or bilateral knee  disability was shown in service or for years thereafter; there is no credible evidence of continuity of any low back, right shoulder, bilateral wrist, bilateral elbow, or bilateral knee symptoms in and since service;  and the most persuasive medical opinion evidence of record weighs against finding that there existed a medical relationship, or nexus, between any later diagnosed disability and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for low back disability, to include as due to undiagnosed illness or other qualifying chronic disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).

2.  The criteria for service connection for right shoulder disability, to include as due to undiagnosed illness or other qualifying chronic disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).

3.  The criteria for service connection for bilateral wrist disability, to include as due to undiagnosed illness or other qualifying chronic disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).

4.  The criteria for service connection for bilateral elbow disability, to include as due to undiagnosed illness or other qualifying chronic disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).

5.  The criteria for service connection for bilateral knee disability, to include as due to undiagnosed illness or other qualifying chronic disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received,  proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2009 pre-rating letter provided notice regarding what information and evidence was needed to substantiate the claims for service connection for a low back disability, a right shoulder disability, a bilateral wrist disability, a bilateral elbow disability, and a bilateral knee disability, as well as what information and evidence must be submitted by the claimant, and what information and evidence would be obtained by VA.  The letter also provided information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2009 rating decision reflects the RO's initial adjudication of the claims after issuance of the March 2009 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, service personnel records, VA and private treatment records, and the reports of VA examinations, and VA medical opinions.  Also of record and considered in connection with the appeal are the transcripts of the DRO and Board hearings, along with various statements submitted by the Veteran and the appellant.  The Board finds that no further development on any  claim decided herein, prior to appellate consideration, is required.

As for the March 2013RO hearing and September 2013 Board hearing, the Veteran and the appellant were provided an opportunity to orally set forth contentions before the DRO and the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires a DRO or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearings were legally sufficient.

Although the DRO did not explicitly identify all issues on appeal during the March 2013 hearing, the undersigned VLJ identified all issues currently on appeal during the most recent, September 2013 hearing (including the matters of entitlement to service connection for a low back disability, a right shoulder disability, a bilateral wrist disability, a bilateral elbow disability, and a bilateral knee disability).  Also, information was solicited regarding the nature and history of the Veteran's disabilities, why it was believed that he was entitled to compensation for his claimed disabilities, and whether further evidentiary development was required.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  The undersigned did  advise the appellant of her  opportunity to submit any additional evidence and/or argument and, following the hearing , the record was held open for an additional 60 days for such purpose.  Furthermore, the Board subsequently ordered further development of the claims in the September 2014 remand.

The Board also finds that the AOJ has substantially complied with the September 2014 directives with respect to the claims decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  A VA medical opinion which addresses the etiology of the Veteran's claimed disabilities was obtained in November 2015 and outstanding VA treatment records and Social Security Administration (SSA) disability records have been procured.  

The Board notes that medical opinions from both a general physician and a "specialist" were requested in its September 2014 remand.  The specialist was asked to address which of the Veteran's symptoms could and/or could not be attributed to a known clinical diagnosis and whether any symptom not attributable to a known clinical diagnosis constituted a medically unexplained chronic multisymptom illness.  The VA medical opinion subsequently obtained in November 2015 is only from a single physician.  Nevertheless, the physician is a competent health care professional who reviewed the Veteran's complete file (including medical records and reported history) and provided an opinion which is accompanied by a specific rationale.  The physician also explained that he was "a qualified MD examiner with disability medicine training and experience" and that "no further benefit [was] contemplated by referral to an additional specialist, and [that] none [was] deemed necessary by compensation and pension."  Moreover, the physician specifically addressed whether the Veteran's symptoms could or could not be attributed to known clinical diagnoses.  Hence, the November 2015 opinion substantially complies with the Board's opinion request and is adequate.

Lastly, the AOJ sent the appellant a letter in December 2014 and requested that she submit a signed and completed authorization form so as to allow VA to obtain any outstanding relevant private treatment records.  Copies of the release forms (VA Forms 21-4142 and 21-4142a) were included with the letter.  The appellant subsequently submitted a signed and completed authorization form for records of treatment from Providence Healthcare Network (Providence) and Scott & White Hospital.  The AOJ contacted Providence in January 2015 and was informed that it was not in possession of any treatment records pertaining to the Veteran.  Hence, any further efforts to obtain treatment records from Providence would be futile.  38 C.F.R. § 3.159 (c)(1).

The AOJ also contacted Scott & White Hospital in January 2015 and was notified that an authorization form with an updated signature and date, an "Affidavit of Relationship" or "Letter of Administration/Testament," and documentation of personal representation was required to obtain any treatment records from that facility.  The AOJ notified the appellant of the need for these requested documents by way of a September 2015 letter, but she did not subsequently provide any updated authorization form for treatment records from Scott & White Hospital or any of the other requested documentation.  VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C.A. § 5103A (b); see Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159 (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records). Thus, VA has no further duty to attempt to obtain any additional treatment records.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The appellant has been notified and made aware of the evidence needed to substantiate each  claim,  the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters decided herein, at this juncture.  See Mayfield v Nicholson,  20 Vet. App.547, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including arthritis, become manifest to a compensable degree within a prescribed period post service (one year for arthritis), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the diseases listed in 38 C.F.R. § 3.309 (a).

The Veteran and appellant have contended that the Veteran's claimed disabilities are possibly related to his service in the Southwest Asia theater of operations during the Persian Gulf War.  For veterans with service in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. §  1117; 38 C.F.R. § 3.317.  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317 (a)(1).  For purposes of 38 C.F.R. § 3.317, qualifying chronic disabilities include, among other things, an undiagnosed illness.  38 C.F.R. § 3.317 (a)(2).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §  1117; 38 C.F.R. § 3.317 (a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of an undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).  

Laypersons, such as the Veteran and the appellant, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.   See 38 C.F.R. § 3.159 (a)(2); Charles v. Principi, 16 Vet. App. 370  (2002). Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record,  including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In this case, VA examination reports dated in June 2009 and March and May 2010 reflect that the Veteran was diagnosed with lumbosacral/lumbar strain, degenerative disc disease of the lumbar spine, right shoulder bursitis, tendonitis, and strain, bilateral wrist tendonitis and strain, bilateral elbow epicondylitis and strain, and bilateral patellofemoral pain syndrome and degenerative joint disease of the knees.  Also, the a May 2010 VA joints examiner reported that laboratory results indicated a diagnosis of rheumatoid arthritis.  Because, at  the time of the Veteran's death, current low back, right shoulder, bilateral wrist, bilateral elbow, and bilateral knee disabilities were demonstrated.  All of the Veteran's back, right shoulder, wrist, elbow, and knee symptoms have been attributed to known clinical diagnoses (as identified above) and not to an undiagnosed illness or another medically unexplained multi-symptom illness.  As such, awarding service connection for complaints related to any the claimed disabilities, pursuant to 38 U.S.C.A. § 1117, is legally precluded.  

However, the remaining question with respect to each claim is whether the diagnosed disability had its onset during service, or is otherwise medically related to in-service injury or disease, as alleged. 

On various occasions, the Veteran seems to have alluded to a continuity of symptomatology with respect to some of his claimed orthopedic disabilities.  It has also been contended that the claimed disabilities may be related to the Veteran's exposure to environmental hazards in Southwest Asia during the Persian Gulf War.  Although he was certainly competent to report the symptoms and history of his claimed disabilities (including a continuity of symptomatology), his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Service treatment records document an October 1977 record of treatment for a painful left knee furuncle (i.e., a skin boil).  There is otherwise no evidence of any complaints of or treatment for specific knee problems or any back, right shoulder, wrist, or elbow problems in the Veteran's service treatment records and his July 1992 separation examination was normal other than for respiratory problems and hearing loss.

If a chronic disability, such as arthritis, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  There is no evidence showing any diagnosed arthritis in service and it has not otherwise been claimed that any arthritis was diagnosed in service.  Hence, service connection cannot be granted on this basis here.

The objective evidence otherwise indicates that the Veteran's low back, right shoulder, bilateral wrist, bilateral elbow, and bilateral knee disabilities did not manifest until years following service.  The earliest post-service clinical evidence of elbow, wrist, and knee disabilities is a July 1999 VA Persian Gulf examination report which documents reports of bilateral wrist, elbow, and knee pain and a diagnosis of arthralgia in multiple joints.  The earliest post-service clinical evidence of back and right shoulder disabilities is the report of an October 1999 VA general medical examination, during which the Veteran reported that he experienced back and shoulder pain.  He was diagnosed with a lumbar strain and right shoulder bursitis.

There is no clinical evidence of any earlier back, right shoulder, wrist, elbow, or knee problems following service.  The Board acknowledges that there is lay evidence of earlier symptoms following service in that the Veteran alluded to a continuity of symptomatology in the years since service with respect to some of his claimed orthopedic disabilities.  For instance, he reported during the October 1999 VA general medical examination that he had "lumbar strain and lower back injuries since the early 80s" and that shoulder, wrist, elbow, and knee pain "first started in the early 80s."  As explained below, however, the Board finds that the Veteran's reports concerning the history of his back, right shoulder, bilateral wrist, bilateral elbow, and bilateral knee disabilities (including any reports of a continuity of symptomatology in the years since service) are not credible.

The absence of any objective evidence of back, right shoulder, wrist, elbow, or knee problems for almost seven years after the Veteran's separation from service in September 1992 weighs against a finding that his back, right shoulder, bilateral wrist, bilateral elbow, and bilateral knee disabilities were present in service or in the year or years immediately after service.

The Veteran provided information and statements which are inconsistent with his reports alluding to a continuity of symptomatology.  He appears to have claimed that some of his symptoms began in service and that such symptoms continued in the years since service.  However, he reported on a July 1992 report of medical history form completed for purposes of separation from service that he was not experiencing, nor had he ever experienced, any "swollen or painful joints;" "arthritis, rheumatism, or bursitis;" "bone, joint or other deformity;" "painful or 'trick' shoulder or elbow;" "recurrent back pain;" or "'trick' or locked knee."  Although he did report a history of shoulder pain, this was in reference to left shoulder pain secondary to a left clavicle fracture.  He reported during the July 1999 VA Persian Gulf examination that he had experienced joint pain (including wrist, elbow, and knee pain) since 1993.  The October 1999 VA general medical examination report indicates that he reported that back problems and shoulder, wrist, elbow, and knee pain all began in "the early 80s."  He reported during a July 2007 VA mental health evaluation that "chronic joint pain start[ed] in 1995."  He reported during an October 2008 VA physical medicine rehabilitation consultation that he experienced shoulder, wrist, elbow, and knee pain and that he had experienced "pain in multiple joints . . . for about 10 years."  Moreover, he indicated during the May 2010 VA examinations that back, right shoulder, bilateral wrist, bilateral elbow, and bilateral knee pain all began in 1993.  Such information provided by the Veteran is inconsistent with his contentions that he experienced a continuity of symptomatology in the years since service with respect to any of his claimed back, right shoulder, wrist, elbow, or knee disabilities.

Given the absence of any evidence of complaints of or treatment for back, right shoulder, wrist, elbow, or knee (other than a boil of the skin at the left knee) problems in the Veteran's service treatment records (including during his July 1992 separation examination), the absence of any objective evidence of back, right shoulder, wrist, elbow, or knee problems for years following service, and the information and statements provided by the Veteran that are inconsistent with his reports alluding to a continuity of symptomatology, the Board concludes that, as to continuity of back, right shoulder, bilateral wrist, bilateral elbow, or bilateral knee symptoms, any such reports are deemed not credible.  Thus, neither the clinical record nor the lay statements of record establish a continuity of symptomatology in this case, precluding an award of service connection on this basis.

The Board also notes that, with respect to the medical etiology opinions of record, the preponderance of the competent, pobative opinions weigh against the claims.

The physician  who conducted the June 2009 VA examination opined that it was likely ("as likely as not") that the Veteran's back, right shoulder, bilateral wrist, bilateral elbow, and bilateral knee disabilities "could be attributed to environmental hazards such as smoke, fumes, and chemical exposure."  There was no further explanation or rationale provided for this opinion.

The physician assistant who conducted the May 2010 VA examinations opined that the Veteran's back, right shoulder, bilateral elbow, and bilateral knee disabilities were not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of his service in the Gulf War.  The examiner reasoned that the 1999 VA examination revealed bilateral patellofemoral syndrome of the knees, bilateral medial epicondylitis of the elbows, wrist tendonitis, shoulder bursitis, and a lumbar strain.  Over the years, the Veteran complained of multiple polyarthralgias and was diagnosed with inflammatory arthritis, but laboratory findings pointed to a diagnosis of rheumatoid arthritis.  Diagnoses were given for the Veteran's claimed disabilities, so there were no undiagnosed illnesses.

In November 2015, a VA physician reviewed the Veteran's claims file and indicated that all symptoms found in the available records were specifically due to known clinical diagnoses and that there were no objectively demonstrated symptoms that were not attributable to a known clinical diagnosis.  The physician opined that it was not likely ("less likely than not"/less than 50 percent probability) that any or all of the Veteran's arthralgias and degenerative joint disorders were caused by or aggravated by any event or exposure in service, or by a specific exposure during deployment in Southwest Asia.  In support of this opinion, the physician listed various instances of treatment in the Veteran's service treatment records (which documented treatment for problems other than his claimed disabilities) and noted that his separation examination was normal.  He further reasoned that the Veteran was first seen at VA in July 1999, at which time he complained of a headache.  There was no mention at the time of any shoulder or other joint pain.  The Veteran was still gainfully employed as a mechanic at that time and he reported that he was performing in a heavy work environment.  He was treated for polyarthralgias (pain in joints) in 2010 and 2011 at VA and all documented imaging and diagnostics for the low back, shoulders, wrists, elbows, and knees supported either normality or mild degenerative changes without evidence of trauma.  The only exception was a clavicle fracture which was not a subject of complaint, symptomatic, or a disability because it was resolved/healed according to the record.  

The physician also noted that the Veteran was employed as a civilian mechanic from January 1993 to June 2002, during which time he worked 40 hours per week and was accustomed to regularly lifting heavy objects up to 100 pounds.  Thus, it was not surprising that he later registered complaints of joint pains.

The June 2009 opinion that it was likely that the Veteran's back, right shoulder, bilateral wrist, bilateral elbow, and bilateral knee disabilities "could be attributed" to various environmental hazards is of minimal, if any, probative value because it is speculative and is not accompanied by any explanation or rationale. See Hood v. Shinseki, 23 Vet. App. 295, 296 (2009); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (speculative or equivocal medical opinions may be considered "non-evidence" and have no probative value); Obert v. Brown, 5 Vet. App. 30, 33   (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

The May 2010 opinion is also of little probative value because the examiner did not provide any specific rationale for her finding that the Veteran's disabilities were not related to his Gulf War service.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Also, the examiner did not provide any further opinion as to whether the Veteran's disabilities were otherwise related to service.

By contrast, the November 2015 opinion is based upon a complete review of the Veteran's medical records and reported history, is accompanied by a specific rationale that is consistent with the evidence of record, and addresses whether a relationship exists between any of the Veteran's claimed disabilities and his overall service (including, but not limited to, his Gulf War service).  The opinion does not explicitly acknowledge or discuss the Veteran's reports of a continuity of symptomatology in the years since service.  However, as explained above, any reports of a continuity of symptomatology are not deemed to be credible and an opinion based on such an inaccurate history would be inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06   (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Thus, the November 2015 opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board finds this opinion to be of more probative weight than the June 2009 and May 2010 opinions.

There is no other medical evidence or opinion indicating that the Veteran's back disability, right shoulder disability, bilateral wrist disability, bilateral elbow disability, or bilateral knee disability was related to service and neither the appellant nor her representative has identified or alluded to the existence of any such evidence or opinion.  

While the Veteran expressed his belief that his claimed disabilities were related to various toxic exposures during the Persian Gulf War, such assertions do not provide persuasive support for the claims.  While he was certainly competent to describe matters within his personal knowledge, as a layperson not shown to have appropriate medical training and expertise, he was not competent to render a probative opinion on a complex medical matter, such as whether a medical relationship existed between his back, right shoulder, wrist, elbow, and knee disabilities and exposure to toxic substances in service, as resolution of such question involves internal processes extending beyond an immediately observable cause-and-effect relationship.  As the question of nexus in this case may not be competently addressed by lay evidence, the lay statements of record do not constitute competent, probative evidence on this point.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).


Under these circumstances, the Board must conclude that the record does not support a finding that the Veteran's diagnosed back disability, right shoulder disability, bilateral wrist disability, bilateral elbow disability, or bilateral knee disability had its  onset in service or within the first post-service year, or was otherwise medically related to service.  

For all the foregoing reasons, each claim under consideration must be denied.
In reaching the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, the benefit-of-the-doubt doctrine is not applicable, and, hence, not helpful in this instance.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for low back disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for right shoulder disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for bilateral wrist disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for bilateral elbow disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.

Service connection for bilateral knee disability, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining matters on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In its September 2014 remand, the Board instructed the AOJ to request medical opinions addressing the etiology of the Veteran's claimed migraine headaches and stomach/gastrointestinal disability from an appropriate physician.  The physician was instructed to opine as to whether it was at least as likely as not (50 percent or greater probability) that any migraine headaches and stomach/gastrointestinal disability had its onset in service or was otherwise medically-related to service (to include exposure to environmental hazards while stationed in Southwest Asia).  As to any stomach/gastrointestinal disability, the physician was also instructed to opine as to whether the disability was caused or aggravated by the Veteran's service-connected left shoulder disability.  Furthermore, the physician was instructed to opine as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran incurred additional gastrointestinal disability, or suffered a chronic or permanent increase in severity of pre-existing disability, as the result of care received at VA.  If so, the physician was also to opine as to whether the proximate cause of such additional disability was (a) carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  The physician was to provide complete, clearly-stated rationale for all conclusions reached.

In November 2015, a VA physician reviewed the Veteran's claims file and opined that it was not likely ("less likely than not"/to a probability of less than 50 percent) that his migraine headaches had their onset in service, were in any way due to or aggravated by service, or were related to any specific Southwest Asia exposure.  There was no specific explanation or rationale provided for this opinion.

The physician also opined that the Veteran developed an increased stomach/gastrointestinal disability in the form of a perforated ulcer with gastrointestinal bleeding.  This was "primarily due not to VA treatment, but rather to alcohol abuse."  Also, the additional disability was "due to an event not reasonably foreseeable, not to carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault.  The physician explained that "the only issue pertinent to the question of VA medical care as a contributing element to [gastrointestinal] diagnoses is the documented treatment of the Veteran's mixed type headaches with etodolac, a non-steroidal anti-inflammatory medication [NSAID]".  NSAIDs are a standard component of appropriate treatment for chronic headaches.  Gastrointestinal irritation and ulcerogenesis are known complications of treatment with NSAIDs.  However, there is no single discrete etiology of the Veteran's perforated ulcer, gastrointestinal bleed, or gastroesophageal reflux disease (GERD) diagnoses.  He was an alcohol abuser and the gastrointestinal diagnoses were likely ("more likely than not"/to a probability of greater than 50 percent) attributable to the alcohol, rather than specifically to prescribed etodolac.  After reviewing the available evidence, it was clear that all treatment by VA in the medical record was given in the best interest of the Veteran and fell well within the community standard of care.  If the perforated gastrointestinal ulcer and hemorrhage represent an additional disability, it certainly was not permanent.  It was not likely ("less likely as not") the result of VA treatment to a probability of less than 50 percent.

The November 2015 opinion pertaining to the Veteran's migraine headaches is deficient because the physician did not provide any explanation or rationale for the opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The November 2015 stomach/gastrointestinal disability opinions are also deficient because the physician did not provide a specific opinion addressing whether any of the Veteran's stomach/gastrointestinal disabilities were directly related to service or caused or aggravated by his service-connected left shoulder disability.  The physician did address whether the Veteran's additional stomach/gastrointestinal disability was due to VA care and whether the proximate cause of such additional disability was (a) carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.  However, the opinion that was provided is confusing and seemingly contradictory.  For instance, the physician appears to indicate that the NSAIDs prescribed by VA (etodolac) may be one factor that contributed to the Veteran's additional stomach/gastrointestinal disability.  He also opined, however, that the disability was likely attributable to alcohol use, rather than specifically to prescribed etodolac.

Under these circumstances, the Board finds that a remand is necessary to obtain addendum opinions (preferably from the physician who provided the November 2015 opinions) which fully addresses the etiology of the Veteran's migraine headaches and stomach/gastrointestinal disabilities.

The Board notes that, as any decision with respect to the remaining claims on appeal may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined with the remaining claims on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted, as well.

Prior to obtaining further opinions in connection with the remaining claims on appeal, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.
The AOJ should give the appellant another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include obtaining any additional records and/or opinion(s), if appropriate) prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby  REMANDED for the following action:

1.  Furnish to the appellant and her attorney  a letter requesting that the appellant provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matters on appeal that is not currently of record.  

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the matters within the one-year period).

2.  If the appellant responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the appellant and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from the VA physician who provided the November 2015 opinions an addendum opinion regarding the etiology of the Veteran's migraine headaches and stomach/gastrointestinal disability. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the file, and arrange to obtain a medical opinion from another appropriate physician based on claims file review.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion should include discussion of the Veteran's documented medical history and assertions.

(a)  With respect to the Veteran's migraine headaches, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the migraine headaches (a) had their onset during service, (or (b) were otherwise medically-related to the Veteran's  service, to include exposure to environmental hazards while stationed in the Southwest Asia theater of operations.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include a May 1981 service treatment record which reflects that the Veteran was experiencing a headache.  

(b)  With respect to the Veteran's claimed stomach/gastrointestinal disability, the physician should identify any stomach/gastrointestinal disability(ies) that were present at any time from November 2009 through the date of the Veteran's death in July 2013 (even if the disability resolved or became asymptomatic):

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability:

(i)  had its onset during service or (ii) was otherwise medically-related to the Veteran's  service, to include exposure to environmental hazards while stationed in the Southwest Asia theater of operations; or if, not

(ii)  was caused OR aggravated (worsened beyond the natural progression) by the Veteran's service-connected left shoulder bursitis with history of clavicle fracture (to include the use of NSAIDs for this disability).  If aggravation is found, the physician should attempt to quantify the extent of additional disability resulting from such aggravation, to include determining, to the extent possible, the baseline severity of the disability before such aggravation). 

(c)  With respect to each stomach/gastrointestinal disability that was present at any time from November 2009 through the date of the Veteran's death in July 2013 (even if the disability resolved or became asymptomatic), the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the disability was caused or chronically worsened (in whole or in part) as a result of VA treatment (to include prescribing NSAIDs).  

If so, the physician should also opine as to whether it at least as likely as not (i.e., a 50 percent or greater probability) that the proximate cause of the additional stomach/gastrointestinal disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

In addressing the relationship between migraine headaches and stomach/gastrointestinal problems/ disability and service, the physician should note that absence of documented evidence of treatment for in service should not serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran was competent to report symptoms and the appellant is competent to report her observations of the Veteran's symptoms, and that any lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 


Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining any additional records and/or opinion(s), if appropriate), adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the appellant and her attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


